Citation Nr: 0033536	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chondromalacia of the left knee, with degenerative 
joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected chondromalacia of the right knee, with degenerative 
joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1975 to 
July 1984.  

This appeal arises from a July 1999 rating decision of the 
Roanoke Regional Office (RO) which denied increased 
evaluations for the veteran's service-connected knee 
disabilities, each evaluated as 10 percent disabling.  The 
notice of disagreement was received in August 1999.  The 
statement of the case was issued in August 1999.  The 
veteran's substantive appeal was received in September 1999.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
subjective complaints of pain, weakness, and decreased 
endurance; and objective findings of hypertrophic changes, 
tenderness on extreme motion, excess fatigability after 
walking more than 100 yards, and a range of motion between 
zero (0) degrees and 146 degrees; there is no drawer sign.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain, weakness, and decreased 
endurance; and objective findings of hypertrophic changes, 
tenderness on extreme motion, excess fatigability after 
walking more than 100 yards, and a range of motion between 
zero (0) degrees and 140 degrees; there is no drawer sign.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
chondromalacia of the left knee, with degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
____ (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2000).

2.  The criteria for an increased disability rating for 
chondromalacia of the right knee with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
____ (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1985, the veteran was awarded service connection 
for chondromalacia of the left and right knees, with 
degenerative joint disease.  A noncompensable evaluation was 
assigned.  By a rating action dated in December 1985, a 10 
percent disability rating was assigned for the veteran's 
bilateral knee disability.  In January 1988, following 
favorable action in a decision of the Board, the RO 
determined that separate compensable evaluations were 
warranted for the veteran's left knee disorder and right knee 
disorder.  

The veteran filed a claim for an increased evaluation of his 
knee disabilities in January 1999.  He reported receiving 
treatment through the Hampton VA Medical Center (VAMC).

Medical records from the Hampton VAMC, dated from January 
1998 to February 1999, show that the veteran received 
evaluations and treatment for, but not limited to, knee pain, 
psychiatric problems, and a low back disorder.  A February 
1998 treatment note from the orthopedic clinic shows that the 
veteran underwent a follow-up examination for his knee and 
back disorders.  He reported that there had been no changes 
in his condition.  There were no findings pertaining to his 
knees.  In October 1998, the veteran was seen for complaints 
of right elbow and bilateral knee pain.  He was able to walk 
without any apparent difficulty.  There was no evidence of 
effusion of the knees.  The clinical assessment, in pertinent 
part, was of knee pain.

QTC Medical Services was contracted by VA to conduct an 
orthopedic examination upon the veteran.  The examination was 
conducted in April 1999.  At that time, the veteran stated 
that his service-connected knee disabilities had grown 
progressively worse over the past 20 years.  He endorsed 
symptoms of pain, weakness, popping, and lack of endurance.  
Upon clinical evaluation, his knees were normal in 
appearance.  Flexion of the right knee was to 140 degrees.  
Extension was to zero (0) degrees.  With respect to the left 
knee, flexion was to 146 degrees and extension was to zero 
(0) degrees.  Both knees were tender on extreme motion.  
There was no drawer sign as to either knee.  There was 
tenderness at the location of the left and right medial 
menisci.  The veteran's gait was slow and deliberate, due to 
pain in both knees.  There was no sign of abnormal weight-
bearing in the feet.  He could walk at a maximum of 100 
yards, at which point he had to stop and rest.  There was 
excess fatigability.  The examiner stated that any weakened 
movement or incoordination did not have an impact on the 
veteran's range of motion.  X-rays showed hypertrophic 
changes of the left and right knees.  The diagnosis was 
chondromalacia of both knees.  

By a rating action dated in July 1999, the 10 percent 
disability ratings assigned to the veteran left and right 
knee disabilities were continued.  The RO found there was no 
evidence of loss of range of motion or instability, such as 
to support higher disability evaluations.

The veteran filed a substantive appeal in September 1999.  He 
asserted that the arthritis in his knees caused significant 
pain whenever he walked.  He said both his knees were 
unstable.  He stated he used a cane, and often knee braces, 
to help him walk.  He argued that the RO had failed to 
adequately consider the functional impairment caused by his 
bilateral knee disability.

Medical records from the Hampton VAMC, dated from February 
1999 to April 2000, were associated with the claims folder.  
Those records document that the veteran received treatment 
for, but not limited to, hip and elbow pain, paranoid 
schizophrenia, and a left eye disorder.  In April 1999, the 
veteran was seen by the orthopedic clinic for complaints of 
left knee pain.  He reported his left knee also buckled at 
times.  An examination revealed a full range of motion of 
both knees.  Neurovascular status was intact.  
Tibia/tubercles were tender to palpation.  X-rays revealed 
bilateral tibial spurs with spurs off the patellae.  
"Bilateral O.S.D." was listed as a diagnosis.  There were 
no other outpatient or inpatient records that contained 
findings pertaining to the status of the veteran's bilateral 
knee disability.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  An examination for VA purposes has been 
performed.  The Board finds the VA examination was adequate 
concerning the issues at hand, and that there is no 
indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim, and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5103 (West 1991); 38 U.S.C.A. §§ 5103, 5103A 
(enacted in Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096)).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life, including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  

The veteran is currently assigned 10 percent disability 
ratings for both his left and right knee disorders, 
classified as chondromalacia.  The record shows both knee 
disabilities also involve degenerative joint disease 
(arthritis).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, where flexion is limited to 60 
degrees, a noncompensable rating is assigned.  Where flexion 
is limited to 45 degrees, a 10 percent evaluation is 
assigned.  A 20 percent disability rating is assigned where 
flexion is limited to 30 degrees.  Diagnostic Code 5261 
provides for limitation of extension of the leg.  When 
extension is limited to 5 degrees, a noncompensable 
evaluation is assignable.  Where extension is limited to 10 
degrees, a 10 percent rating will be assigned.  Where 
extension is limited to 15 degrees, a 20 percent rating will 
be assigned.  38 C.F.R. § 4.71, Plate II, shows normal 
extension to be to zero (0) degrees and normal flexion to be 
to 140 degrees.

As noted above, the April 1999 QTC examination report shows 
extension of both the veteran's left and right knees to zero 
(0) degrees (i.e., full extension).  Flexion was to 140 
degrees for both knees (i.e., full flexion).  Although he had 
subjective complaints of pain and weakness, there was no 
objective indication of any degree of additional range of 
motion loss due to pain, weakened movement, or 
incoordination, nor was there any suggestion of pain that 
significantly limited functional ability during flare-ups.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In fact, the 
examiner specifically indicated that weakened movement and 
incoordination did not have any impact upon range of motion.  
While excess fatigability was noted, the examiner made no 
finding that this fatigability caused additional range of 
motion loss analogous to a 15-degree of loss of extension or 
a 30-degree of loss of flexion.  In other words, the Board 
finds that the medical evidence does not support a 20 percent 
rating, under Diagnostic Code 5260 or 5261, for either knee 
disability.  

The Board has considered whether a separate rating for 
instability of the right and/or left knee is warranted, that 
is, separate from any limitation of motion that the veteran 
has in his knees due to arthritis.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); see also Esteban v. Brown, 6 
Vet.App. 259 (1994) (United States Court of Veterans Appeals 
held that separate disability ratings are possible in cases 
where the veteran has separate and distinct manifestations 
from a single disease entity.)  However, at the time of the 
April 1999 examination, there were no medical findings of 
instability of either knee.  There was no drawer sign of the 
left or right knee.  A a result, we find that an evaluation 
under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability of the knee) would be inappropriate.

Finally, the Board observes that the medical records from the 
Hampton VAMC, dated between February 1999 and April 2000, 
were not considered by the RO with regard to the issues on 
appeal.  Moreover, the Board recognizes that the veteran did 
not waive RO consideration of this evidence, and that a 
supplemental statement of the case was not issued with regard 
to that evidence.  See 38 C.F.R. § 20.1304(c) (2000).  
However, 38 C.F.R. § 19.31 (2000) states that a supplemental 
statement of the case "will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued."  In that regard, as the aforementioned 
outpatient records from the Hampton VAMC were virtually 
devoid of any reference to the veteran's knee disability, and 
contained no probative evidence with respect to the status of 
his knees, the Board finds that the report was not 
"pertinent" to the veteran's claim.  A supplemental 
statement of the case was therefore not warranted.

We have considered application of the benefit-of-the-doubt 
doctrine with respect to this matter, but the Board finds 
that there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claims.


ORDER

Entitlement to an increased evaluation for service-connected 
chondromalacia of the left knee, with degenerative joint 
disease, is denied.

Entitlement to an increased evaluation for service-connected 
chondromalacia of the right knee, with degenerative joint 
disease, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

